Citation Nr: 0939860	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-31 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel






INTRODUCTION

The appellant had active service from January 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDING OF FACT

PTSD is manifested by depressed mood, intrusive thoughts, 
nightmares, avoidance, isolation, decreased motivation, sleep 
trouble, irritability, hyperviligance and exaggerated startle 
response.


CONCLUSION OF LAW

PTSD is 70 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in October 2005 and March 2006.  The Board notes that 
the appellant is challenging the disability evaluation 
assigned following the grant of service connection.  In 
Dingess, the U.S. Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, supra. at 490-191.  Thus, VA's duty to notify in 
this case has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examination was adequate.  The examiner reviewed the history, 
established clinical findings and presented reasons for the 
opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

				Factual Findings 

In September 2005, the appellant submitted a claim for PTSD.  
He was afforded a VA compensation and pension examination in 
October 2005.  During the examination, he reported he lived 
by himself and was employed as a loss control consultant for 
an insurance broker.  He reported somewhat depressed mood, 
sleep trouble, variable concentration and suicidal thoughts.  
It was reported that the appellant never married or fathered 
a child, and that two years was his longest relationship.  
The appellant reported that he stayed to himself and avoids 
interaction with people as much as possible.  Intrusive 
thoughts, nightmares, avoidance, isolation, decreased 
motivation, sleep trouble, irritability, hyperviligance and 
occasional exaggerated startle response was noted.  The 
examiner noted that the appellant has had these symptoms for 
years and that such has caused clinically significant 
impairment in his ability to function in normal life.  The 
examiner noted that the appellant had a good employment 
history and that work was somewhat therapeutic for him.  
Examination revealed that the appellant was appropriately 
groomed, had fair to slightly depressed mood, logical speech, 
grossly intact memory, good insight and judgment, and that he 
was alert and oriented to time, place and situation.  There 
was no evidence of hallucinations or danger to self or 
others.  He also appeared to be able to manage activities of 
daily living.  Chronic PTSD was diagnosed and a GAF score of 
55 was assigned.  The examiner noted that the appellant's 
PTSD symptoms have caused impairment in his life, especially 
interpersonally and that he had some impairment as far as his 
work but work has been more therapeutic.  

The appellant was afforded another VA compensation and 
pension examination in March 2008.  During this examination, 
the appellant reported depressed and irritable mood, sleep 
trouble, variable concentration, decreased appetite, and 
monthly suicidal ideation but no attempts.  Intrusive 
thoughts, nightmares, avoidance, isolation, sleep trouble, 
irritability, hyperviligance and occasional exaggerated 
startle response was noted.  Good employment history was 
noted.  
Examination revealed that the appellant was appropriately 
groomed, had depressed mood, logical speech, grossly intact 
memory, and good insight and judgment.  He was alert and 
oriented to time, place and situation.  There was no evidence 
of hallucinations or danger to self or others.  He also 
appeared to be able to manage activities of daily living.  
Chronic PTSD was diagnosed and a GAF score of 45 was 
assigned.  The examiner noted that the appellant's PTSD has 
worsened since his last examination and that the appellant 
continues to isolate himself socially and his work is 
becoming more difficult to do well.  It was noted that the 
appellant had the ideal job as he does not have to work for 
somebody else under close supervision.  The examiner noted 
that the appellant's clinical depression is seen directly 
related to and caused by his long term PTSD.  

Via various statements the appellant has reported that since 
service he experiences suicidal impulses, depression, anger, 
many jobs, the inability to maintain close relationships or 
show grief when a loved one dies, sleep trouble, flashbacks, 
avoidance of crowds and enclosed spaces, and trouble 
controlling emotions.  He has reported having some homicidal 
thoughts, panic attacks and struggles with work.  

        Legal Criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).  We conclude that the disability has not 
significantly changed and a uniform rating is warranted.  

The Secretary, acting within his authority to adopt and apply 
a schedule of ratings, chose to create one general rating 
formula for mental disorders.  38 U.S.C. § 1155; see 38 
U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general 
formula to be used in rating more than 30 mental disorders, 
there can be no doubt that the Secretary anticipated that any 
list of symptoms justifying a particular rating would in many 
situations be either under- or over-inclusive.  The 
Secretary's use of the phrase "such symptoms as," followed 
by a list of examples, provides guidance as to the severity 
of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See 38 C.F.R. § 4.126 .  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

The appellant's PTSD is evaluated pursuant 38 C.F.R. § 4.130 
Diagnostic Code 9411, and is subject to the criteria listed 
under the General Rating Formula for Mental Disorders.  The 
General Rating Formula provides a 10 percent evaluation for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  38 
C.F.R. § 4.130 (2008).

The rating formula provides a 30 percent evaluation when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 
to 40 is assigned where there is "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school). Id.  
A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)." Id.  A score of 51-60 is 
assigned where there are moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflict with peers or co- 
workers). Id.  A score of 61-70 is indicated where there are 
"Some mild symptoms (e.g., depressed mood and mild insomnia 
OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships." Id.

					Analysis

The Board notes that in the March 2008 examination the VA 
examiner noted that the appellant's clinical depression is 
seen directly related to and caused by his long term PTSD.  
Therefore, the Board considers all symptoms to be part and 
parcel of the service-connected disability.  

The appellant has appealed the denial for an evaluation 
higher than 50 percent disabling for PTSD.  This rating 
contemplates occupational and social impairment with reduced 
reliability and productivity.  To warrant a higher evaluation 
the evidence must show occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  

Based on a review of the evidence, the Board finds that a 70 
percent evaluation for PTSD is warranted.  In this regard, 
the Board notes that the evidence shows the appellant has 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  The appellant has reported social and 
personal isolation.  The evidence shows that the appellant 
has never married and has not fathered any children, and that 
his longest relationship has been for a two year duration.  
The appellant also lives alone.  His PTSD symptoms include 
intrusive thoughts, nightmares, avoidance, isolation, 
decreased motivation, sleep trouble, irritability, 
hyperviligance and occasional exaggerated startle response.  
In the October 2005 VA examination, the examiner noted that 
the appellant's PTSD symptoms have caused impairment in his 
life, especially interpersonally.  In the March 2008 VA 
examination, the examiner noted that the appellant's PTSD has 
worsened since his last examination and that the appellant 
continues to isolate himself socially and his work is 
becoming more difficult to do well.  The Board finds that the 
above evidence warrants a 70 percent evaluation for PTSD.  

The Board notes that a 70 percent evaluation is also 
consistent with the appellant's GAF scores.  Although the 
appellant has been assigned a GAF score of 55, his most 
recent examination assigned a GAF score of 45.  A GAF of 41 
to 50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
Board finds that the 45 GAF score is consistent with the 
appellant's treatment records and with the 70 percent 
evaluation.  

The Board finds that the appellant's PTSD more nearly 
approximates the criteria for a 70 percent evaluation.  
However, the Board notes that an evaluation in excess of 70 
percent disabling is not warranted because the evidence 
establishes that he does not have total occupational and 
social impairment.  It is shown that the appellant is able to 
manage activities of daily living.  Although he reports that 
is harder to work, both examination reports show a good 
employment history.  Moreover, the VA examinations revealed 
the appellant was appropriately groomed, and alert and 
oriented to time, place and situation.  He had logical 
speech, grossly intact memory, good insight and judgment, and 
there was no evidence of hallucinations or danger to self or 
others.  The fact that he has reported suicidal and homicidal 
thoughts does not establish that he is a persistent danger to 
self or others.  The record tends to establish that the 
thoughts are intermittent and there has been no expressed 
plan.  Nothing in the lay or medical evidence suggest that 
his symptoms are commensurate with memory loss, 
disorientation, gross impairment of thought processes, 
inappropriate behavior or that there is the inability to 
perform the activities of daily living.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (1992).  Rather, the record 
reflects that he continues to work and that he is able to 
maintain himself in an appropriate manner.  The above does 
not justify an evaluation higher than 70 percent disabling.  

The Board has considered all the evidence of record to 
include the pleadings and his lay statements.  To the extent 
that he reports that he is worse than the 50 percent 
evaluation, the Board agrees.  To the extent that an 
evaluation in excess of 70 percent is sought, the Board 
concludes that there is no significant conflict between the 
lay and medical evidence.  That evidence establishes that he 
is no more than 70 percent disabled.  38 C.F.R. § 4.7.

The Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation) or frequent periods 
of hospitalization related to the service-connected 
disability at issue, that would take the appellant's case 
outside the norm so as to warrant an extraschedular rating.  
The appellant is employed and has not required any 
hospitalized treatment.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


